Title: James Madison to Robley Dunglison, 17 May 1833
From: Madison, James
To: Dunglison, Robley


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                May 17. 1833—
                            
                        
                        I recd. yesterday your letter of the 14: I feel too much regard for the University of Virga. not to regret
                            the information it gives, however I may personally sympathise with advantages, which I hope may accrue to yourself.
                        I have lost no time in forwarding a copy of your official, and an extract of your private letter, to each of
                            my Colleagues.
                        I owe you much for the kind interest you take in my health. I cannot expect to gain either in flesh or
                            strength, under the wear and tear of time, and the Maladies lurking in my constitution, but I am happily exempt from pain,
                            though easily fatigued by labour of any sort.
                        I need not repeat, that I shall allways feel a pleasure in seeing you when your movements make it convenient,
                            and that you will always have my best wishes that propicious fortunes may attend you. Mrs. Madison joins me in these
                            sentiments, as I do her, in the corresponding ones which she prays may be accepted by Mrs. Dunglison.
                        
                            
                                James Madison
                            
                        
                    